UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC As of October 18, 2010, the name of John Hancock Patriot Premium Dividend Fund II was changed to John Hancock Premium Dividend Fund. Preferred securities  the main area of emphasis for the Fund  and utility common stocks another area of focus  posted extremely strong gains during the 12-month period ended October 31, 2010, powered by a combination of improving macroeconomic conditions, better corporate profits and generally favorable technical forces. For the year, John Hancock Premium Dividend Fund returned 35.08% at net asset value (NAV) and 39.03% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV price at any time. For the same period, the broad stock market, as measured by the S&P 500 Index, returned 16.52%. Meanwhile, the Barclays Capital U.S. Aggregate Bond Index returned 8.01%, the Bank of America Merrill Lynch Preferred Stock DRD Eligible Index returned 17.59% and the S&P 400 Mid-Cap Utilities Index returned 24.03%. Holdings in utility common stocks were among the best performers, with investments in Integrys Energy Group, Inc., Progress Energy, Inc. and NiSource, Inc. faring particular well in response to investors appetite for high-yielding stocks. Electricity transmission companies Northeast Utilities and NSTAR also performed quite well, thanks to the late-period announcement that the firms plan to merge with each other. The common stocks of OGE Energy Corp. and ONEOK, Inc. were strong performers, powered by the companies ability to buy natural gas cheaply and sell the liquids extracted from it at a higher price. Among preferred securities, certain holdings in Citigroup Capital were bid higher in response to expectations that the securities might be redeemed. Tax-advantaged preferreds issued by Bank of America Corp. rose due to the companys improved financial stability. Detracting from performance was our stake in the common stock of BP PLC and preferred securities with particular structures that fell out of favor  such as Santander Holdings USA, Inc. and Interstate Power & Light Company. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Annual report Portfolio summary Top 10 Holdings 1 Alabama Power Company, 5.200% 3.3% Duquesne Light Company, 6.500% 2.8% Nexen, Inc., 7.350% 3.1% Bank of America Corp., 6.375% 2.8% CH Energy Group, Inc. 3.0% PPL Electric Utilities Corp., MetLife, Inc., Series B, 6.500% 3.0% Depositary Shares, 6.250% 2.8% Wells Fargo & Company, 8.000% 2.9% HSBC USA, Inc., 2.858% 2.7% NSTAR 2.5% Sector Composition Utilities 55% Consumer Staples 2% Financials 26% Industrials 1% Energy 6% Consumer Discretionary 1% Telecommunication Services 6% Short-Term Investments 3% 1 As a percentage of the Funds total investments on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 10-31-10. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. Annual report | Premium Dividend Fund 7 Funds investments As of 10-31-10 Shares Value Preferred Securities 92.08% (Cost $579,148,942) Consumer Discretionary 1.14% Media 1.14% Comcast Corp., 7.000% (Z) 42,530 1,081,538 Viacom, Inc., 6.850% (Z) 230,000 5,862,700 Consumer Staples 3.14% Food & Staples Retailing 3.01% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 224,250 18,297,410 Food Products 0.13% Archer-Daniels-Midland Company, 6.250% 17,500 756,350 Energy 5.37% Oil, Gas & Consumable Fuels 5.37% Apache Corp., Series D, 6.000% 80,000 4,656,000 Nexen, Inc., 7.350% (Z) 1,112,900 28,000,563 Financials 38.23% Capital Markets 1.68% Credit Suisse Guernsey, 7.900% (Z) 174,000 4,624,920 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 488,600 14,658 Morgan Stanley Capital Trust III, 6.250% (Z) 90,000 2,175,300 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 137,500 3,404,500 Commercial Banks 7.41% HSBC Holdings PLC, Series A, 6.200% (Z) 25,000 611,500 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 234,600 6,782,286 Santander Holdings USA, Inc., Series C, 7.300% (Z) 456,000 11,327,040 Wells Fargo & Company, 8.000% (L)(Z) 975,000 26,334,750 Consumer Finance 7.20% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 35,600 855,824 HSBC USA, Inc., 2.858% (L)(Z) 499,700 24,115,522 SLM Corp., Series A, 6.970% (Z) 445,500 18,764,460 8 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Diversified Financial Services 14.87% Bank of America Corp., 6.375% (L)(Z) 1,160,000 $25,206,800 Bank of America Corp., 6.625% (Z) 360,000 8,442,000 Bank of America Corp., 8.200% (Z) 35,000 882,700 Bank of America Corp., Depository Shares, Series D, 6.204% (Z) 960,000 21,024,000 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,621,400 Citigroup Capital VII, 7.125% 35,000 875,700 Citigroup Capital VIII, 6.950% 27,100 666,660 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) (Z) 275,000 7,273,750 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 26,000 689,000 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 285,275 7,009,207 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 597,000 15,683,190 Insurance 5.73% MetLife, Inc., Series B, 6.500% (L)(Z) 1,057,000 26,425,000 Principal Financial Group, Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) (L)(Z) 160,000 3,987,200 Prudential PLC, 6.750% (Z) 176,100 4,390,173 Real Estate Investment Trusts 1.32% Kimco Realty Company, 6.650%, Depositary Shares, Series F (Z) 200,000 4,884,000 Public Storage, Inc., 6.125% (Z) 35,000 873,250 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,291,460 Thrifts & Mortgage Finance 0.02% Federal Home Loan Mortgage Corp., Series Z (8.375% to 12-31-12, then higher of 3 month LIBOR + 4.160% or 7.875%) (I) 55,000 29,150 Federal National Mortgage Association, Series S (8.250% to 12-31-10, then higher of 3 month LIBOR + 4.230% or 7.750%) (I) 159,500 87,725 Industrials 1.50% Road & Rail 1.50% AMERCO, Inc., Series A, 8.500% (Z) 350,000 9,089,500 Telecommunication Services 3.95% Diversified Telecommunication Services 0.00% Touch America Holdings, Inc., 6.875% (I) 161,778  Wireless Telecommunication Services 3.95% Telephone & Data Systems, Inc., 6.625% (Z) 280,000 6,792,800 United States Cellular Corp., 7.500% (L)(Z) 679,977 17,210,218 See notes to financial statements Annual report | Premium Dividend Fund 9 Shares Value Utilities 38.75% Electric Utilities 27.67% Alabama Power Company, 5.200% (L)(Z) 1,172,500 29,664,249 Carolina Power & Light Company, 5.440% (Z) 11,382 1,024,736 Duquesne Light Company, 6.500% (Z) 519,900 25,442,606 Entergy Arkansas, Inc., 6.450% (Z) 350,000 8,531,250 Entergy Mississippi, Inc., 6.250% 667,000 16,508,250 FPC Capital I, Series A, 7.100% (Z) 242,500 6,208,000 HECO Capital Trust III, 6.500% (Z) 181,000 4,577,490 NSTAR Electric Company, 4.780% (Z) 100,000 8,737,500 PPL Electric Utilities Corp., Depositary Shares, 6.250% (L)(Z) 1,000,000 24,937,500 PPL Energy Supply, LLC, 7.000% (L)(Z) 272,500 7,060,475 Southern California Edison Company, 6.125% (Z) 195,000 19,183,125 Southern California Edison Company, Series C, 6.000% (Z) 80,000 7,550,000 Westar Energy, Inc., 6.100% (Z) 333,700 8,769,636 Independent Power Producers & Energy Traders 1.41% Constellation Energy Group, Inc., Series A, 8.625% (Z) 323,600 8,543,040 Multi-Utilities 9.67% Baltimore Gas & Electric Company, Series 1993, 6.700% (Z) 20,250 2,001,587 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,467,000 BGE Capital Trust II, 6.200% (Z) 616,000 15,307,600 Consolidated Edison Company of New York, Inc., Series C, 4.650% 15,210 1,332,244 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 413,850 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,857,840 Interstate Power & Light Company, Series C, 7.100% (Z) 176,600 4,655,176 Pacific Enterprises, 4.360% (Z) 42,400 3,561,600 Pacific Enterprises, 4.750% (Z) 51,815 4,559,720 Union Electric Company, 3.700% (Z) 12,262 805,844 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,685,080 Xcel Energy, Inc., Series B, 4.080% (Z) 8,610 689,231 Xcel Energy, Inc., Series D, 4.110% (Z) 33,691 2,644,744 Xcel Energy, Inc., Series E, 4.160% (Z) 9,410 785,735 10 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Common Stocks 50.10% (Cost $293,728,790) Energy 3.36% Oil, Gas & Consumable Fuels 3.36% BP PLC, SADR (L)(Z) 100,000 4,083,000 Chevron Corp. (L)(Z) 82,500 6,815,325 Spectra Energy Corp. 170,000 4,040,900 Total SA, SADR 100,000 5,448,000 Industrials 0.34% Industrial Conglomerates 0.34% General Electric Company (Z) 130,000 2,082,600 Telecommunication Services 3.87% Diversified Telecommunication Services 3.87% AT&T, Inc. (L)(Z) 392,500 11,186,250 Frontier Communications Corp. 83,413 732,366 Verizon Communications, Inc. (L)(Z) 357,500 11,608,025 Utilities 42.53% Electric Utilities 12.18% American Electric Power Company, Inc. (Z) 220,000 8,236,800 Duke Energy Corp. (L)(Z) 355,000 6,464,550 Entergy Corp. 130,000 9,688,900 FirstEnergy Corp. 400,000 14,528,000 Northeast Utilities (Z) 192,500 6,021,400 PNM Resources, Inc. (Z) 500,000 5,895,000 Progress Energy, Inc. (L)(Z) 385,000 17,325,000 Progress Energy, Inc. (I) 337,750 47,285 Southern Company 75,000 2,840,250 UIL Holding Corp. 103,500 2,997,360 Gas Utilities 0.74% Atmos Energy Corp. (L)(Z) 110,000 3,239,500 ONEOK, Inc. 25,000 1,245,500 Multi-Utilities 29.61% Alliant Energy Corp. (Z) 447,520 16,347,906 Ameren Corp. (L)(Z) 80,000 2,318,400 Black Hills Corp. (Z) 95,000 3,024,800 CH Energy Group, Inc. (Z) 600,000 27,270,000 Consolidated Edison, Inc. (Z) 85,000 4,226,200 Dominion Resources, Inc. (L)(Z) 195,000 8,474,700 DTE Energy Company (L)(Z) 410,000 19,171,600 Integrys Energy Group, Inc. (L)(Z) 240,000 12,765,600 National Grid PLC, SADR 125,000 5,935,000 NiSource, Inc. (Z) 490,000 8,481,900 NSTAR (Z) 545,000 22,731,950 OGE Energy Corp. (L)(Z) 255,000 11,260,800 Public Service Enterprise Group, Inc. 120,000 3,882,000 TECO Energy, Inc. (L)(Z) 570,000 10,026,300 Vectren Corp. (L)(Z) 220,000 6,023,600 Xcel Energy, Inc. (L)(Z) 755,000 18,014,300 See notes to financial statements Annual report | Premium Dividend Fund 11 Maturity Yield* (%) date Par value Value Short-Term Investments 5.02% (Cost $30,500,000) Short-Term Securities 5.02% Chevron Funding Corp. 0.100 11-01-10 $30,500,000 30,500,000 Total investments (Cost $903,377,732)  147.20% Other assets and liabilities, net (47.20%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-10. Total value of securities on loan at 10-31-10 was $244,886,925. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement (See Note 7). Total collateral value at 10-31-10 was $694,408,004. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $906,299,605. Net unrealized depreciation aggregated $11,713,226, of which $52,611,395 related to appreciated investment securities and $64,324,621 related to depreciated investment securities. 12 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments, at value (Cost $903,377,732) $894,586,379 Cash 98,650 Dividendsreceivable 3,436,411 Other receivables and prepaidassets 103,575 Totalassets Liabilities Payable for investmentspurchased 5,481,256 Committed facility agreement payable (Note7) 284,000,000 Interest payable (Note7) 34,832 Payable toaffiliates Accounting and legal servicesfees 67,557 Trusteesfees 67,004 Other liabilities and accruedexpenses 824,370 Totalliabilities Netassets Capital paid-in $616,083,154 Undistributed net investmentincome 3,516,871 Accumulated net realized loss oninvestments (3,058,676) Net unrealized depreciation oninvestments (8,791,353) Netassets Net asset value pershare Based on 49,969,927 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $12.16 See notes to financial statements Annual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $52,999,492 Interest 34,400 Less foreign taxeswithheld (10,377) Total investmentincome Expenses Investment management fees (Note4) 6,819,779 Accounting and legal services fees (Note4) 832,285 Transfer agentfees 134,879 Trustees fees (Note4) 86,424 Printing and postage 129,944 Professionalfees (Note9) 978,119 Custodianfees 105,121 Interest expense (Note7) 3,186,556 Taxexpense 246,672 Stock exchange listingfees 43,069 Other 24,806 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized losson Investments (74,449) Change in net unrealized appreciation (depreciation)of Investments 122,768,814 Net realized and unrealizedgain Increase in net assets fromoperations 14 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $40,435,861 $39,560,780 Net realizedloss (74,449) (104,443) Change in net unrealized appreciation(depreciation) 122,768,814 53,645,136 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (43,273,957) (36,483,314) From net realizedgain  (6,527,650) Totaldistributions From Fund share transactions (Note5)  Totalincrease Netassets Beginning ofyear 487,893,727 456,157,075 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Premium Dividend Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows 10-31-10 This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-10 Cash flows from operating activities Net increase in net assets from operations $163,130,226 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (195,870,882) Long-term investments sold 169,843,586 Increase in short-term investments (10,000,028) Increase in dividends receivable (163,307) Increase in payable for investments purchased 3,412,410 Decrease in receivable for investments sold 636,417 Increase in other receivables and prepaid expenses (23,286) Increase in payable to affiliates 597 Increase in interest payable 10,368 Increase in other liabilities and accrued expenses 675,473 Net change in unrealized (appreciation) depreciation on investments (122,768,814) Net realized loss on investments 74,449 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 34,400,000 Distributions to common shareholders (43,273,957) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Premium Dividend Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.81 0.77 0.82 0.87 0.88 Net realized and unrealized gain (loss) oninvestments 2.46 1.15 (3.98) (0.24) 1.11 Distributions to DARTS*   (0.20) (0.29) (0.25) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.87) (0.72) (0.58) (0.60) (0.65) From net realizedgain  (0.12) (0.01)   Totaldistributions Anti-dilutive impact of tender offer and sharerepurchase  0.01 2 0.01 3   Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) 4 Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $608 $488 $456 $709 $194 Ratios (as a percentage of average net assets): Expenses (excluding interestexpense) 1.69 1.73 1.64 1.71 1.67 Interest expense (Note7) 0.57 0.77 0.58   Expenses (including interestexpense) 2.26 2.50 2.22 1.71 5 1.67 5 Net investmentincome 7.26 9.21 7.59 6.86 6 7.36 6 Portfolio turnover (%) 21 7 15 14 7 24 Seniorsecurities Total value of DARTS outstanding (inmillions)    $351 $100 Involuntary liquidation preference per unit (inthousands)    100 100 Average market value per unit (inthousands)    100 100 Asset coverage perunit 8    9 $300,814 $292,301 Total debt outstanding end of year (in millions) (Note8) $284 $250 $239   Asset coverage per $1,000 ofDARTS 10    $3,016 $2,930 Asset coverage per $1,000 ofdebt 11 $3,140 $2,954 $2,913   See notes to financial statements Annual report | Premium Dividend Fund 17 * Dutch Auction Rate TransferableSecurities 1 Based on the average daily sharesoutstanding. 2 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. The tender offer had a $0.01 NAVimpact. 3 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. The tender offer had a $0.01 NAVimpact. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 5 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 1.13% and 1.07% for the years ended 10-31-07 and 10-31-06,respectively. 6 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.54% and 4.74% for the periods ended 10-31-07 and 10-31-06,respectively. 7 Excludes mergeractivity. 8 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of DARTS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 9 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem the DARTS. The redemption of all DARTS was completed on 7-3-08. 10 Asset coverage equals the total net assets plus DARTS divided by the DARTS of the Fund outstanding at periodend. 11 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note7). 18 Premium Dividend Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Premium Dividend Fund (formerly John Hancock Patriot Premium Dividend Fund II) (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Effective October 18, 2010, the Fund changed its name from John Hancock Patriot Premium Dividend Fund II to John Hancock Premium Dividend Fund. The fund began operations on December 21, 1989. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
